Exhibit 10.23

 

Last Updated:  March 2017

 

NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

 

This Nonqualified Stock Option Agreement for Employees, hereinafter referred to
as the “Agreement,” is made on the _____ day of __________, 20_____ between Lamb
Weston Holdings, Inc., a Delaware corporation (the “Company”), and __________
(the “Optionee”).

 

1.



Grant of Option.  The Company hereby grants an Option to purchase shares of the
Company’s common stock (the “Common Stock”) to the Optionee under the Lamb
Weston Holdings, Inc. 2016 Stock Plan (the “Plan”) as follows (the “Option”),
effective as of __________, 20_____ (the “Date of Grant”):

 

 

 

Optionee:

/$ParticipantName$/

Employee ID:

/$OptioneeID$/

Number of Shares of Common Stock:

/$AwardsGranted$/

Exercise Price Per Share:

$_____

Date of Grant:

__________

Type of Option:

Nonqualified

Expiration Date:

__________

 

Except as modified in Section 3(b) or (c), the Option will vest and become
exercisable as follows:

 

# Shares

 

Portion of the Option

 

Vest Date

 

 

 

1/3

 

 

 

 

 

1/3

 

 

 

 

 

1/3

 

 

 

The Option is intended to constitute a nonqualified stock option and shall not
be treated as an Incentive Stock Option.

The Company has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”).  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the Plan shall
control.  Please read this Agreement and the Plan carefully.  If you do not wish
to receive this award and/or you do not consent and agree to the terms and
conditions on which this award is offered, as set forth in this Agreement and
the Plan, then you must reject the award (1) online from the "Grant Acceptance"
page on the Merrill Lynch Benefits Online website or (2) by contacting the
Merrill Lynch call center, in either case, no later than 11:59 p.m., Pacific
Time, on the ninetieth calendar day following the Effective Date, in which case
the award will be cancelled.  Your failure to notify the Company of your
rejection



--------------------------------------------------------------------------------

 



of the award by or before this deadline will constitute your acceptance of the
award and your agreement with all terms and conditions of the award, as set
forth in this Agreement and the Plan.

LAMB WESTON HOLDINGS, INC.

By:  ____________________

Date:     ____________________ 

2.



Definitions.  Capitalized terms used herein without definition have the meanings
set forth in the Plan.  The following terms shall have the respective meanings
set forth below:

a. “Change of Control” shall mean the occurrence of any of the following events:

i.



Individuals who, as of the effective date of the Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this clause (i), considered as though such person were a member of
the Incumbent Board as of the effective date of the Plan;

ii.



Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the Voting Power of the reorganized, merged or
consolidated entity;

iii.



Any person becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person, any securities acquired directly from the Company or its affiliates)
representing 30% or more of the Voting Power of the Company’s then outstanding
securities;

iv.



A liquidation or dissolution of the Company; or

v.



The sale of all or substantially all of the assets of the Company.

b. “Continuous Employment” means the absence of any interruption or termination
of employment with the Company and its Subsidiaries.  Continuous Employment
shall not be considered interrupted in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company.

c. “Divestiture”  means a permanent disposition to a person other than the
Company of a plant or other facility or property at which the Optionee performs
a majority of the Optionee’s services, whether such disposition is effected by
means of a sale of assets, a sale of Subsidiary stock or otherwise.

d. “Early Retirement” means terminating employment with the Company and its
Subsidiaries when the Optionee (i) is at least age 55, and (ii) has at least ten
years of credited service with the Company and its Subsidiaries.



 

--------------------------------------------------------------------------------

 



e. “Exercise Price” means the per share purchase price payable on exercise of
the Option.

f. “Normal Retirement” means terminating employment with the Company and its
Subsidiaries on or after attaining age 65.

g. “Vest Date” means, with respect to any portion of the Option, the date on
which such portion becomes vested and exercisable as set forth in Section 1,
except as such Vest Date may be modified in accordance with Section 3(b) or (c).

3.



Exercise of Option. 

a. Normal Vesting.  A portion of this Option shall become vested and
exercisable, on each Vest Date as set forth in the schedule set forth in Section
1, if the Optionee remains in Continuous Employment until such Vest Date.

b. Termination of Employment.  If, prior to the last Vest Date set forth in
Section 1, the Optionee’s employment with the Company and its Subsidiaries shall
terminate:

i.



by reason of death, then this Option shall, to the extent it has not previously
been forfeited, become 100% vested and exercisable;

ii.



by reason of Normal Retirement, then this Option shall, to the extent it has not
previously been forfeited, become 100% vested and exercisable;

iii.



by reason of Early Retirement, involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company’s sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, then an additional portion of this Option shall
vest and become exercisable (the “Additional Portion”), with the number of
shares of Common Stock subject to the Additional Portion determined by (A)
multiplying the total number of shares of Common Stock that are subject to the
Option by a fraction, the numerator of which is the total number of calendar
days during which the Optionee was employed by the Company or a Subsidiary
during the period beginning on the Date of Grant and ending on the date of such
termination, and the denominator of which is the total number of calendar days
beginning with the Date of Grant and ending on the last vest date set forth in
Section 1, rounded to the nearest whole number of shares, and (B) subtracting
the number of shares subject to the portion of the Option that is vested
pursuant to Section 3(a) (the Additional Portion, together with the portion of
the Option that is vested pursuant to Section 3(a), the “Pro Rata Vested
Option”), and the Optionee will forfeit all rights to any portions of the Option
other than those included in the Pro Rata Vested Option.

c. Accelerated Vesting in Connection with a Change of Control. 

i.



Upon a Change of Control occurring prior to the last Vest Date set forth in
Section 1, if the Optionee has been in Continuous Employment between the

 

--------------------------------------------------------------------------------

 



Date of Grant and the date of such Change of Control, to the extent that this
Option has not previously been forfeited, this Option will fully vest and become
fully exercisable, except to the extent that a Replacement Award is provided to
the Optionee to replace, continue or adjust the outstanding Option (the
“Replaced Award”).  If the Optionee is provided with a Replacement Award in
connection with the Change of Control, then if, upon or after receiving the
Replacement Award, the Optionee’s employment with the Company and its
Subsidiaries (or any of its or their successors after the Change of Control) (as
applicable, the “Successor Company”) is terminated by the Optionee for Good
Reason or by the Successor Company other than for Cause, in each case within a
period of two years after the Change of Control and prior to the last Vest Date
set forth in Section 1, to the extent that the Replacement Award has not
previously been forfeited, (A) the Replacement Award will become fully vested
and immediately exercisable in full, and (B) the Replacement Award will remain
exercisable for a period of 90 days following such termination or until the
expiration of the stated term of such Replacement Award, whichever period is
shorter.

ii.



For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (i.e., stock option) as the Replaced Award, (B) that has a value at
least equal to the value of the Replaced Award, (C) that relates to publicly
traded equity securities of the Successor Company in the Change of Control (or
another entity that is affiliated with the Successor Company following the
Change of Control), (D) the tax consequences of which for such Optionee under
the Code, if the Optionee is subject to U.S. federal income tax under the Code,
are not less favorable to the Optionee than the tax consequences of the Replaced
Award, and (E) the other terms and conditions of which are not less favorable to
the Optionee than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent change of control).  A
Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or ceasing to be
exempt from Section 409A of the Code.  Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding two sentences are
satisfied.  The determination of whether the conditions of this Section 3(c)(ii)
are satisfied will be made in good faith by the Committee, as constituted
immediately before the Change of Control, in its sole discretion.

iii.



For purposes of this Agreement, “Cause” means: (A) the willful and continued
failure by the Optionee to substantially perform the Optionee’s duties with the

 

--------------------------------------------------------------------------------

 



Successor Company (other than any such failure resulting from termination by the
Optionee for Good Reason) after a demand for substantial performance is
delivered to the Optionee that specifically identifies the manner in which the
Successor Company believes that the Optionee has not substantially performed the
Optionee’s duties, and the Optionee has failed to resume substantial performance
of the Optionee’s duties on a continuous basis within five days of receiving
such demand; (B) the willful engaging by the Optionee in conduct which is
demonstrably and materially injurious to the Successor Company, monetarily or
otherwise; or (C) the Optionee’s conviction of, or plea of nolo contendere to,
(I) a felony or (II) a misdemeanor which impairs the Optionee’s ability
substantially to perform the Optionee’s duties with the Successor Company.  For
the purposes of this definition, no act, or failure to act, on the Optionee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Optionee not in good faith and without reasonable belief that the Optionee’s
action or omission was in the best interest of the Successor Company.

iv.



For purposes of this Agreement, “Good Reason” means: (A) any material failure of
the Successor Company to comply with and satisfy any of the terms of any
employment or change in control (or similar) agreement between the Successor
Company and the Optionee pursuant to which the Optionee provides services to the
Successor Company; (B) any significant involuntary reduction of the authority,
duties or responsibilities held by the Optionee immediately prior to the Change
of Control (and, for the avoidance of doubt, involuntary removal of the Optionee
from an officer position that the Optionee holds immediately prior to the Change
of Control will not, by itself, constitute a significant involuntary reduction
of the authority, duties or responsibilities held by the Optionee immediately
prior to the Change of Control); (C) any material involuntary reduction in the
aggregate target cash remuneration opportunity of the Optionee as in effect
immediately prior to the Change of Control; or (D) requiring the Optionee to
become based at any office or location more than 50 miles from the office or
location at which the Optionee was based immediately prior to such Change of
Control, except for travel reasonably required in the performance of the
Optionee’s responsibilities; provided,  however, that no termination shall be
deemed to be for Good Reason unless (x) the Optionee provides the Successor
Company with written notice setting forth the specific facts or circumstances
constituting Good Reason within ninety days after the initial existence of the
occurrence of such facts or circumstances, (y) the Successor Company has failed
to cure such facts or circumstances within thirty days of its receipt of such
written notice, and (z) the

 

--------------------------------------------------------------------------------

 



Optionee actually terminates employment within thirty (30) days following the
end of the Successor Company’s thirty-day cure period, if such event or
circumstance has not been cured.

d. Right to Exercise.  Each vested portion of this Option shall be exercisable
beginning on the applicable Vest Date or vesting event and ending at the
conclusion of the applicable Option Expiration Date (as hereinafter defined),
all in accordance with the terms of this Agreement and the Plan.  To the extent
this Option is exercisable, it may be exercised in whole or in part.  Subject to
Section 3(i) below, this Option shall terminate on the earliest of the following
dates (such earliest date, the “Option Expiration Date”):

i.



subject to the exercise period specified as applicable in Section 3(c) above, 90
days after the date on which the Optionee’s Continuous Employment terminates for
any reason other than Early Retirement, Normal Retirement, death or involuntary
termination due to disability.  The Option may be exercised as to the portion of
the Option that is vested (and not previously exercised) at the time such
termination of employment occurs;

ii.



three years after the date of the Optionee’s Early Retirement or involuntary
termination due to disability (as defined in the Company’s sole discretion);
 provided,  however, that the Company, at the sole and absolute discretion of
the Committee, may shorten or eliminate such period.  The Option may be
exercised as to the portion of the Option that is vested (and not previously
exercised) at the time such Early Retirement or involuntary termination due to
disability, as applicable, occurs; 

iii.



three years after the date of the Optionee’s Normal Retirement;

iv.



three years after date of the Optionee’s death if the Optionee should die while
in Continuous Employment; and

v.



the Expiration Date.

e. Method of Exercise.  This Option shall be exercisable by delivering to the
Company a notice (in accordance with Section 8) which shall state the election
to exercise the Option, identify the portion of the Option being exercised and
be accompanied by such additional information and documents as the Company in
its discretion may prescribe.  Such notice shall be accompanied by the payment
of the full Exercise Price of the shares then to be purchased, except as
provided below.  The Exercise Price of any shares of Common Stock with respect
to which the Option is being exercised shall be paid by one or any combination
of the following:

i.



cash,

ii.



check,

iii.



wire transfer,

iv.



certified or cashier’s check,



 

--------------------------------------------------------------------------------

 



v.



subject to the provisions of any applicable insider trading policy, by
delivering previously owned shares of Common Stock held by the Optionee for at
least six months valued at Fair Market Value in accordance with Section 6.4 of
the Plan,

vi.



subject to the provisions of any applicable insider trading policy, by electing
to have the Company retain shares of Common Stock that would otherwise be issued
upon exercise of the Option valued at Fair Market Value in accordance with
Section 6.4 of the Plan, or

vii.



subject to the provisions of any applicable insider trading policy and
applicable law, by irrevocably authorizing a third party to sell shares of
Common Stock (or a sufficient portion thereof) acquired upon exercise of the
Option and remitting to the Company a sufficient portion of the sale proceeds to
pay both the entire Exercise Price and amounts owed under Section 3(g) of this
Agreement.    

f. Restrictions on Exercise.  As a condition to exercise of this Option, the
Company may require the person exercising this Option to make any representation
and warranty to the Company as may be required by any applicable law or
regulation.

g. Payment of Taxes Upon Exercise.  As a condition of the issuance of shares of
Common Stock upon exercise hereunder, the Optionee agrees to remit to the
Company at the time of exercise of this Option any taxes required to be withheld
by the Company under Federal, state or local law (the “Withholding Taxes”) as a
result of the exercise.  The Withholding Taxes may be paid by one or any
combination of the following:

i.



cash,

ii.



check,

iii.



wire transfer,

iv.



certified or cashier’s check,

v.



subject to the provisions of any applicable insider trading policy, by
delivering previously owned shares of Common Stock held by the Optionee for at
least six months valued at Fair Market Value in accordance with Section 12.4 of
the Plan,

vi.



subject to the provisions of any applicable insider trading policy, by electing
to have the Company retain shares of Common Stock that would otherwise be issued
upon exercise of the Option valued at Fair Market Value in accordance with
Section 12.4 of the Plan, or

vii.



subject to the provisions of any applicable insider trading policy and subject
to applicable law, by irrevocably authorizing a third party to sell shares of
Common Stock (or a sufficient portion thereof) acquired upon exercise of the
Option and remitting to the Company a sufficient portion of the sale proceeds to
pay both the entire Exercise Price and amounts owed under this Section 3(g).



 

--------------------------------------------------------------------------------

 



In addition, the Optionee may deliver previously acquired shares of Common Stock
held by the Optionee for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible;
provided,  however,  that the Optionee shall not be entitled to deliver such
additional shares if it would cause adverse accounting consequences for the
Company.

h. Cancellation of Option.  Except as set forth in Section 3(a),  Section 3(b),
or Section 3(c), upon the Optionee’s termination of employment, any unvested
portion of the Option shall immediately terminate and any vested portion of the
Option not exercised during the exercise period set forth in Section 3(d) shall
automatically terminate at the end of such exercise period.

i. Automatic Exercise.  Notwithstanding anything in this Agreement to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. ET on the
applicable Option Expiration Date, (i) the product of (A) the closing sale price
of one share of Common Stock on the principal stock exchange on which the Common
Stock is then listed (or, if there are no sales of Common Stock on the Option
Expiration Date, on the next preceding trading day during which a sale of Common
Stock occurred), multiplied by (B) the number of shares of Common Stock subject
to the exercisable portion of the Option, exceeds the product of (X) the
Exercise Price, multiplied by (Y) the number of shares of Common Stock subject
to the exercisable portion of the Option, by at least $500; (ii) to the extent
the Option is exercisable and the Optionee has not yet exercised the Option; and
(iii) to the extent the Option has not otherwise expired, terminated, or been
cancelled or forfeited, then the Company will deem such remaining exercisable
portion of the Option to have been exercised by the Optionee on the Option
Expiration Date (and prior to the Option’s termination) at such time (“Automatic
Exercise”).  Further to such Automatic Exercise, payment of the aggregate
Exercise Price for such Automatic Exercise and any applicable withholding taxes
in connection with such Automatic Exercise will be deemed to have been made by
the Company withholding a number of shares of Common Stock otherwise issuable in
connection with such Automatic Exercise that are equal in value to the amount
necessary to satisfy such aggregate Exercise Price payment and applicable
Withholding Taxes.  To clarify, upon Automatic Exercise, the Company will
deliver to the Optionee the number of whole shares of Common Stock resulting
from such Automatic Exercise less a number of shares of Common Stock equal in
value to (x) the aggregate Exercise Price plus (y) any applicable Withholding
Taxes; provided,  however, that any fractional share otherwise deliverable to
the Optionee will be cancelled for no consideration.

4.



Non-Transferability of Option.  This Option may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Optionee enter into any transaction for the
purpose of, or which has the effect of, reducing the market risk of holding the
Option by using puts, calls or similar financial techniques.  This Option may be
exercised during the lifetime of the Optionee only by the Optionee or the
Optionee’s guardian or legal representative.  Upon any attempt to assign,
transfer, pledge, hypothecate, or otherwise dispose of the Option or any related
rights to the Option that is contrary to the provisions of this Agreement or the
Plan, or upon the levy of any attachment or similar process upon the Option or
such rights, the Option and such rights shall immediately

 

--------------------------------------------------------------------------------

 



become null and void.  The terms of this Option shall be binding upon the
beneficiaries, executors, administrators, heirs, successors and assigns
(“Successors”) of the Optionee.

5.



Stock Subject to the Option.  The Company will not be required to issue or
deliver any shares of Common Stock or certificate or certificates for shares of
Common Stock to be issued upon exercise of any vested portion of the Option
hereunder until such shares have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange on which outstanding
shares of the same class are then listed and until the Company has taken such
steps as may, in the opinion of counsel for the Company, be required by law and
applicable regulations, including the rules and regulations of the Securities
and Exchange Commission, and state securities laws and regulations, in
connection with the issuance or sale of such shares, and the listing of such
shares on each such exchange. 

6.



Rights as Stockholder.  The Optionee or his/her Successors shall have no rights
as a stockholder with respect to any shares covered by this Option until the
Optionee or his/her Successors shall have become the beneficial owner of such
shares, and, except as provided in Section 7 of this Agreement, no adjustment
shall be made for dividends or distributions or other rights in respect of such
shares for which the record date is prior to the date on which the Optionee or
his/her Successors shall have become the beneficial owner thereof.

7.



Adjustments Upon Changes in Capitalization; Change of Control.  In the event of
any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make such
equitable adjustments as it determines necessary and appropriate, including in
the number and type of shares subject to this Option and adjustment in the
Exercise Price; provided,  however, that no fractional share shall be issued
upon subsequent exercise of the Option and the aggregate price paid shall be
appropriately reduced on account of any fractional share not issued.  No
adjustment shall be made if such adjustment is prohibited by Section 5.5 of the
Plan (relating to Section 409A of the Code).

8.



Notices.  Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal office in Eagle, Idaho, Attention: Compensation. Each notice to
the Optionee or any other person or persons entitled to exercise the Option
shall be addressed to the Optionee’s address and may be in written or electronic
form. Anyone to whom a notice may be given under this Agreement may designate a
new address by notice to the effect.

9.



Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company.  All obligations imposed upon the
Optionee and all rights granted to the Company under this Agreement shall be
binding upon the Optionee’s Successors.  This Agreement shall be the sole and
exclusive source of any and all rights which the Optionee or his/her Successors
may have in respect to the Plan or this Agreement.

10.



No Right to Continued Employment.  Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Optionee under any employment
agreement or confer upon the Optionee any right to continued employment with the
Company or a Subsidiary.



 

--------------------------------------------------------------------------------

 



11.



Compliance with Section 409A of the Code.  It is intended that this Agreement
comply with or be exempt from the provisions of Section 409A of the Code.  This
Agreement shall be administered in a manner consistent with this
intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any regulations
or other formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

12.



Resolution of Disputes.  Any dispute or disagreement which should arise under or
as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee.  Any
determination made hereunder shall be final, binding and conclusive for all
purposes.  This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.

13.



Amendment. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto.

14.



Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

15.



Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Option and the Optionee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Optionee’s consent to participate in the Plan by electronic means.  The
Optionee hereby consents to receive such documents by electronic delivery and,
if requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

--------------------------------------------------------------------------------